Title: [Diary entry: 15 January 1760]
From: Washington, George
To: 

Tuesday Jany. 15th. Mr. Gibourne and I, leaving Mr. Bassett Just ready to set out recrossd the River and proceeded to Colo. Carters where we dind and in the Evening reachd Colo. Champes. Several Gentlemen dind with us at Colo. Carters (neighbours of his) but we spent a very lonesome Evening at Colo. Champes not any Body favouring us with their Company but himself. The Morning of this day was exceeding cold the Wind still continuing at No. West but in the Evening it died away grew something more moderate and promisd falling weather but no appearance of a thaw.